FILED
                           NOT FOR PUBLICATION
                                                                              AUG 18 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


REBECCA AUGSBURGER,                              No. 19-35157

              Plaintiff-Appellant,               D.C. No. 2:17-cv-01817-BAT

 v.

NAVY MUTUAL AID ASSOCIATION,                     MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Brian Tsuchida, Magistrate Judge, Presiding

                             Submitted May 7, 2020**
                               Seattle, Washington

Before: W. FLETCHER and RAWLINSON, Circuit Judges, and CHHABRIA,***
District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Vince Chhabria, United States District Judge for the
Northern District of California, sitting by designation.
      Rebecca Augsburger appeals from an order granting summary judgment to

Navy Mutual Aid Association in an action asserting that Navy Mutual wrongfully

denied her life insurance claim following her husband’s death. We affirm.

      We review a grant of summary judgment de novo, construing all evidence in

the light most favorable to the nonmoving party. Devereaux v. Abbey, 263 F.3d

1070, 1074 (9th Cir. 2001) (en banc). We apply Washington law to Augsburger’s

state-law claims. See Ticknor v. Choice Hotels Int’l, Inc., 265 F.3d 931, 939 (9th

Cir. 2001).

      Under Washington law, mutual assent to the formation of a contract is

judged based on the parties’ outward expressions and acts, not their unexpressed

intentions. City of Everett v. Sumstad’s Estate, 631 P.2d 366, 367 (Wash. 1981)

(en banc). Here, Navy Mutual communicated clearly and repeatedly to Augsburger

that under the terms of the prior family policy, purchasing a new policy that

covered only her life would result in termination of existing coverage on her

husband’s life. Augsburger objectively manifested assent to replace her existing

policy with one that covered her life alone. Navy Mutual reasonably and in good

faith investigated and then denied Augsburger’s claim under the old policy on that

basis. See Coventry Assoc. v. Am. States Ins. Co., 961 P.2d 933, 938 (Wash. 1998)




                                          2
(en banc); Wash. Admin. Code § 284-30-330(4).1 The record does not reflect any

mutual mistake that would support reformation, nor could a reasonable jury find

that Navy Mutual negligently assisted Augsburger during the application process.

      AFFIRMED.




      1
        Augsburger’s Motion to File Supplemental Excerpts of Record (ECF No.
26) is DENIED. Navy Mutual’s Motion to File a Supplemental Brief (ECF No.
34) is DENIED as moot.
                                        3